ROTHENBERG, J.
The defendant, Franklin Bain, challenges his convictions and sentences for armed sexual battery and false imprisónment- while in possession of a deadly weapon, arguing that the trial court failed to conduct an adequate Faretta1 hearing before allowing him to discharge his attorney and proceed pro se. Based on the record, which reflects, that the1 trial court conducted a very thorough Faretta inquiry which: (1) addressed.the defendant’s.comprehension ’ of the . offer of assistance of counsel; (2) addressed the defendant’s “capacity to make a knowing and intelligent waiver”; ‘(3) “advise[d] the defendant of the disadvantages and dangers of self-representation; .and (4) demonstrated that the defendant’s “waiver [was] knowing and intelligent,” we affirm. See Fla. R. Crim. P. 3.111(d)(2).
Affirmed.

. Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).